460 F.2d 309
UNITED STATES of America, Plaintiff-Appellee,v.Jay B. DIXON, Defendant-Appellant.
No. 72-1107.
United States Court of Appeals,Ninth Circuit.
May 12, 1972.

George W. Hunt, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Shelby R. Gott, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before HAMLEY, CHOY and GOODWIN, Circuit Judges.
PER CURIAM:


1
Jay B. Dixon appeals his conviction by a jury of smuggling, concealing, and facilitating the transportation of marijuana in violation of 21 U.S.C. Sec. 176a.  We affirm.


2
When Dixon drove his car across the Mexican border, a search revealed thirty pounds of marijuana secreted in the trunk and beneath the rear seat.  Dixon argues that the evidence was insufficient to prove that he knew the marijuana was in the car.  However, the simple act of driving a loaded car provides a substantial basis for a conclusion of knowledge.  United States v. Gonzalez, 456 F.2d 1067 (9th Cir., 1972); United States v. Ascolani-Gonzalez, 449 F.2d 159 (9th Cir. 1971).  The jury was not obliged to believe Dixon's story that, unknown to him, someone else loaded the car.  United States v. Trujillo-Tirado, 448 F.2d 1269 (9th Cir., 1971).  The evidence was sufficient to support the jury's verdict.  See United States v. Nelson, 419 F.2d 1237. 1241-1245 (9th Cir., 1969).


3
Dixon's motions for the appointment of a new attorney and for a complete transcript of the trial proceedings are denied.


4
The conviction is affirmed.